

116 HR 3858 IH: To authorize appropriations for detention spaces for the purpose of enforcing the immigration laws, and for other purposes.
U.S. House of Representatives
2019-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3858IN THE HOUSE OF REPRESENTATIVESJuly 19, 2019Mrs. Lesko introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize appropriations for detention spaces for the purpose of enforcing the immigration laws,
			 and for other purposes.
	
		1.Detention spaces
 There is authorized to be appropriated such sums as may be necessary to provide for sufficient detention spaces as the Secretary of Homeland Security determines necessary to enforce the immigration laws.
		